290 F.2d 921
Coleman H. DYKES, d/b/a Dykes & Gerhardt, Appellant,v.UNITED STATES of America, Appellee.
No. 14240.
United States Court of Appeals Sixth Circuit.
May 15, 1961.

Hugh C. Simpson, Knoxville, Tenn., for appellant.
Alan S. Rosenthal, Department of Justice, Washington, D. C., William H. Orrick, Jr., Asst. Atty. Gen., John H. Reddy, U. S. Atty., Knoxville, Tenn., Donald H. Green, Attorneys, Department of Justice, Washington, D. C., on brief, for appellee.
Before SIMONS, Senior Circuit Judge, and McALLISTER and WEICK, Circuit Judges.

ORDER.

1
The above cause coming on to be heard upon the transcript of record, the briefs of the parties and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court, based upon the findings of fact of the Advisory Board of Contract Appeals of the United States Atomic Energy Commission, is sustained by substantial evidence and no error appearing, is affirmed on the opinion of Judge Robert L. Taylor, 194 F.Supp. 478.